EXHIBIT 10.20

 

HARLEY-DAVIDSON, INC.
2004 INCENTIVE STOCK PLAN

 

(as amended on February 15, 2006)

 

1. Purposes, History and Effective Date.

 

(a) Purpose. The Harley-Davidson, Inc. 2004 Incentive Stock Plan has two
complementary purposes: (i) to attract and retain outstanding individuals to
serve as officers and other employees and (ii) to increase shareholder value.
The Plan will provide participants incentives to increase shareholder value by
offering the opportunity to acquire shares of the Company’s common stock or
receive monetary payments based on the value of such common stock on the
potentially favorable terms that this Plan provides.

 

(b) History. Prior to the effective date of this Plan, the Company had in effect
the 1995 Plan, which was originally effective May 6, 1995. Upon shareholder
approval of this Plan, the 1995 Plan will terminate and no new awards will be
granted under the 1995 Plan, although awards granted under such plan and still
outstanding will continue to be subject to all terms and conditions of such
plan.

 

(c) Effective Date. This Plan will become effective, and Awards may be granted
under this Plan, on and after the Effective Date. This Plan will terminate as
provided in Section 14.

 

2. Definitions. Capitalized terms used in this Plan have the following meanings:

 

(a) “1995 Plan” means the Harley-Davidson, Inc. 1995 Stock Option Plan, as
amended.

 

(b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act or any successor rule or regulation thereto.

 

(c) “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Performance Units, Restricted Stock, Restricted Stock Units, STIP Shares
or Dividend Equivalent Units.

 

(d) “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing the grant of an Award in such form as the Committee
determines.

 

(e) “Board” means the Board of Directors of the Company.

 

(f) “Change of Control” means the occurrence of any one of the following events:

 

(i) the Continuing Directors no longer constitute at least two-thirds of the
Directors constituting the Board;

 

(ii) any person or group (as defined in Rule 13d-5 under the Exchange Act),
together with its affiliates, becomes the beneficial owner, directly or
indirectly, of 20% or more of the Company’s then outstanding Stock or 20% or
more of the voting power of the Company’s then outstanding Stock;

 

(iii) the approval by the Company’s shareholders of the merger or consolidation
of the Company with any other corporation, the sale of substantially all of the
Company’s assets or the liquidation or dissolution of the Company, unless, in
the case of a merger or consolidation, the Continuing Directors in office
immediately prior to such merger or consolidation constitute at least two-thirds
of the directors constituting the board of directors of the surviving
corporation of such merger or consolidation and any parent (as defined in Rule
12b-2 under the Exchange Act) of such corporation; or

 

(iv) at least two-thirds of the then Continuing Directors in office immediately
prior to any other action proposed to be taken by the Company’s shareholders or
by the Board determine that such proposed action, if taken, would constitute a
change of control of the Company and such action is taken.

 

(g) “Change of Control Price” means the highest Fair Market Value price per
Share during the sixty (60)-day period preceding the date of a Change of
Control.

 

1

--------------------------------------------------------------------------------


 

(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a specific provision of the Code includes any successor provision and the
regulations promulgated under such provision.

 

(i) “Committee” means the Human Resources Committee of the Board (or a successor
committee with the same or similar authority).

 

(j) “Company” means Harley-Davidson, Inc., a Wisconsin corporation, or any
successor thereto.

 

(k) “Continuing Director” means any individual who is either (i) a member of the
Board on the Effective Date or (ii) a member of the Board whose election or
nomination to the Board was approved by a vote of at least two-thirds (2/3) of
the Continuing Directors (other than a person whose election was as a result of
an actual or threatened proxy or other control contest).

 

(l) “Director” means a member of the Board, and “Non-Employee Director” means a
Director who is not also an employee of the Company or its Subsidiaries.

 

(m) “Disability” has the meaning ascribed to the term in Code Section 22(e)(3),
as determined by the Committee.

 

(n) “Disinterested Persons” means the non-employee directors of the Company
within the meaning of Rule 16b-3 as promulgated under the Exchange Act.

 

(o) “Dividend Equivalent Unit” means the right to receive cash equal to the cash
dividends paid with respect to a Share.

 

(p) “Effective Date” means the date the Company’s shareholders approve this
Plan.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a specific provision of the Exchange Act includes any successor
provision and the regulations and rules promulgated under such provision.

 

(r) “Fair Market Value” means, per Share on the date as of which Fair Market
Value is being determined,, if the Stock is listed for trading on the New York
Stock Exchange, the average of the high and low reported sales prices on the
date in question as reported in The Wall Street Journal, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale on such exchange. If the Stock is not listed or admitted to trading on the
New York Stock Exchange on the date in question, then “Fair Market Value” means,
per Share on the date as of which Fair Market Value is being determined, (i) the
average of the high and low reported sales prices on the date in question on the
principal national securities exchange on which the Stock is listed or admitted
to trading, or if no sales of Stock occur on the date in question, on the last
preceding date on which there was a sale on such exchange; or (ii) if the Stock
is not listed or admitted to trading on any national securities exchange, the
average of the highest and lowest quoted sale price on the date in question, or
if no sales of Stock occur on the date in question, on the last preceding date
on which there was a sale; or (iii) if not so quoted, the average of the high
bid and low asked prices on the date in question in the over-the-counter market,
as reported by the National Association of Securities Dealers, Inc. Automated
Quotations System (“NASDAQ”) or such other system then in use, or if no sales of
Stock occur on the date in question, on the last preceding date on which there
was a sale; or (iv) if on any such date the Stock is not quoted by any such
organization, the average of the high bid and low asked prices on the date in
question as furnished by a professional market maker making a market in the
Stock selected by the Board for the date in question, or if no sales of Stock
occur on the date in question, on the last preceding date on which there was a
sale; or (v) if on any such date no market maker is making a market in the
Stock, the price as determined in good faith by the Committee; provided that if
Fair Market Value is being determined under clause (v) for purposes of
determining the Change of Control Price, the value will be determined by the
Continuing Directors.

 

(s) “Option” means the right to purchase Shares at a specified price for a
specified period of time.

 

(t) “Participant” means an individual selected by the Committee to receive an
Award, and includes any individual who holds an Award after the death of the
original recipient.

 

2

--------------------------------------------------------------------------------


 

(u) “Performance Goals” means any goals the Committee establishes that relate to
one or more of the following for such period as the Committee specifies (in all
cases excluding the effects of (A) extraordinary, unusual, transition, one-time
and/or non-recurring items of gain or loss, (B) gains or losses on the
disposition of a business or arising from the sale of assets outside the
ordinary course of business, or (C) changes in tax or accounting regulations or
laws):

 

(i) Any one or more of the following as determined for the Company on a
consolidated basis, for any one or more Affiliates or divisions of the Company
and/or for any other business unit or units of the Company, as determined by the
Committee at the time an Award is made:

 

(1) Net sales;

 

(2) Cost of goods sold;

 

(3) Gross profit;

 

(4) Selling, administrative and engineering expenses;

 

(5) Income from operations;

 

(6) Income before interest and the provision for income taxes;

 

(7) Income before provision for income taxes;

 

(8) Net income;

 

(9) Average accounts receivable, calculated by taking the average of accounts
receivable at the end of each fiscal month during the period in question;

 

(10) Average inventories, calculated by taking the average of inventories at the
end of each fiscal month during the period in question;

 

(11) Return on average equity, with average equity calculated by taking the
average of equity at the end of each fiscal month during the period in question;

 

(12) Return on year-end equity;

 

(13) Return on average assets, with average assets calculated by taking the
average of assets at the end of each fiscal month during the period in question;

 

(14) Return on capital;

 

(15) Total shareholder return.

 

(16) Economic value added, or other measure of profitability that considers the
cost of capital employed.

 

(17) Net cash provided by operating activities;

 

(18) Net cash provided by operating activities less net cash used in investing
activities;

 

(19) Net increase (decrease) in cash and cash equivalents;

 

(20) Customer satisfaction;

 

(21) Market share; or

 

(22) Product quality.

 

3

--------------------------------------------------------------------------------


 

(ii) Basic earnings per Share for the Company on a consolidated basis.

 

(iii) Diluted earnings per Share for the Company on a consolidated basis.

 

In the case of Awards that the Committee determines will not be considered
“performance-based compensation” under Code Section 162(m), the Committee may
establish other Performance Goals not listed in this Plan.

 

(v) “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved.

 

(w) “Performance Units” means the right to receive a payment valued in relation
to a unit the value of which is equal to the Fair Market Value of one or more
Shares, to the extent Performance Goals are achieved.

 

(x) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 14(d) and 15(d) thereof.

 

(y) “Plan” means this Harley-Davidson, Inc. 2004 Incentive Stock Plan, as may be
amended from time to time.

 

(z) “Restricted Stock” means Shares that are subject to a risk of forfeiture
and/or restrictions on transfer, which may lapse upon the achievement or partial
achievement of Performance Goals and/or upon the completion of a period of
service.

 

(aa) “Restricted Stock Unit” means the right to receive a payment valued in
relation to a unit that has a value equal to the Fair Market Value of a Share,
which right may vest upon the achievement or partial achievement of Performance
Goals and/or upon the completion of a period of service.

 

(bb) “Retirement” means termination of employment from the Company and its
Affiliates on or after age sixty-two (62) or, with the consent of the Committee,
at an earlier age.

 

(cc) “Rule 16b-3” means Rule 16b-3 as promulgated by the United States
Securities and Exchange Commission under the Exchange Act.

 

(dd) “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

(ee) “Share” means a share of Stock.

 

(ff) “STIP Shares” means Shares that the Company delivers in payment or partial
payment of an award under the Harley-Davidson, Inc. Corporate Short Term
Incentive Plan (or any successor thereto) or other incentive plans of the
Company or its affiliates that the Committee designates from time to time.

 

(gg) “Stock” means the common stock of the Company.

 

(hh) “Stock Appreciation Right” or “SAR” means the right of a Participant to
receive a payment equal to the appreciation of the Fair Market Value of a Share
during a specified period of time.

 

(ii) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each such corporation owns
stock possessing fifty percent (50%) or more of the total combined voting power
in one of the other corporations in the chain.

 

3. Administration.

 

(a) Committee Administration. In addition to the authority specifically granted
to the Committee in this Plan, the Committee has full discretionary authority to
administer this Plan, including but not limited to the authority to (i)
interpret the provisions of this Plan, (ii) prescribe, amend and rescind rules
and regulations relating to this Plan, (iii) correct any defect, supply any
omission, or reconcile any inconsistency in any Award or Award Agreement in the
manner and to the extent it deems desirable to carry this Plan into effect and
(iv) make all other determinations necessary or advisable for the administration
of this Plan.

 

(b) Delegation to Other Committees or CEO. To the extent applicable law permits,
the Board or the Committee may delegate to another committee of the Board, or
the Committee may delegate to the Chief Executive Officer of the Company, any or
all of the authority and responsibility of the Committee. However, no such
delegation is permitted with

 

4

--------------------------------------------------------------------------------


 

respect to Awards made to Section 16 Participants at the time any such delegated
authority or responsibility is exercised. To the extent applicable law permits,
the Board or the Committee also may delegate to another committee of the Board
consisting entirely of Non-Employee Directors any or all of the authority and
responsibility of the Committee with respect to individuals who are Section 16
Participants. If the Board or Committee has made such a delegation, then all
references to the Committee in this Plan include such other committee or the
Chief Executive Officer to the extent of such delegation.

 

(c) Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee, the members of the Committee
and the Board shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with this Plan or any Award, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided that upon the institution
of any such action, suit or proceeding a Committee or Board member shall, in
writing, give the Company notice thereof and an opportunity, at its own expense,
to handle and defend the same before such Committee or Board member undertakes
to handle and defend it on such member’s own behalf.

 

4. Eligibility. The Committee may designate any of the following as a
Participant from time to time: any officer or other employee of the Company or
any of its Affiliates, or an individual that the Company or an Affiliate has
engaged to become an officer or other employee. The Committee’s designation of a
Participant in any year will not require the Committee to designate such person
to receive an Award in any other year.

 

5. Types of Awards. Subject to the terms of this Plan, the Committee may grant
any type of Award to any Participant it selects, but only employees of the
Company or a Subsidiary may receive grants of incentive stock options. Awards
may be granted alone or in addition to, in tandem with, or in substitution for
any other Award (or any other award granted under another plan of the Company or
any Affiliate of the Company). Awards granted under this Plan shall be evidenced
by an Award Agreement except to the extent the Committee provides otherwise.

 

6. Shares Reserved under this Plan.

 

(a) Plan Reserve. Subject to adjustment as provided in Section 16, an aggregate
of 12,000,000 Shares, plus the number of Shares described in Section 6(c), are
reserved for issuance under this Plan. The number of Shares reserved for
issuance under this Plan shall be reduced only by the number of Shares delivered
in payment or settlement of Awards. Notwithstanding the foregoing, subject to
adjustment as provided in Section 16, the Company may issue only 12,000,000
Shares upon the exercise of incentive stock options. In addition, any Shares
issued in connection with Restricted Stock, Restricted Stock Units, Performance
Shares and Performance Units shall count against the limit described in this
Section 6(a) as two Shares for every one Share issued. Shares issued in
connection with any other type of Award shall be counted against this limit as
one Share for every one Share issued.

 

(b) Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award, or if
Shares are forfeited under an Award, then the Shares subject to such Award may
again be used for new Awards under this Plan under Section 6(a), including
issuance as incentive stock options. If Shares are issued under any Award and
the Company subsequently reacquires them pursuant to rights reserved upon the
issuance of the Shares, or if previously owned Shares are delivered to the
Company in payment of the exercise price of an Award, then such Shares may again
be used for new Awards under this Plan under Section 6(a), but such Shares may
not be issued pursuant to incentive stock options.

 

(c) Addition of Shares from Predecessor Plan. In addition to the Shares reserved
for issuance under Section 6(a), the number of Shares which were reserved for
issuance under the 1995 Plan but which are not subject to any outstanding awards
under such plan as of the Effective Date shall be available for issuance under
Awards granted under this Plan. Further, after the Effective Date, if any Shares
subject to awards granted under the 1995 Plan would again become available for
new grants under the terms of such plan if such plan were still in effect, then
those Shares will be available for the purpose of granting Awards under this
Plan, thereby increasing the number of Shares available for issuance under this
Plan as determined under the first sentence of Section 6(a). Any such Shares
will not be available for future awards under the terms of the 1995 Plan, which
plan is terminated on the Effective Date.

 

5

--------------------------------------------------------------------------------


 

(d) Participant Limitations. Subject to adjustment as provided in Section 16, no
Participant may be granted Awards that could result in such Participant:

 

(i) receiving in any calendar year Options for, and/or Stock Appreciation Rights
with respect to, more than 800,000 Shares (reduced, in the initial calendar year
in which this Plan is effective, by the number of options granted to a
Participant under the 1995 Plan in such year, if any);

 

(ii) receiving in any calendar year Awards of Restricted Stock and/or Restricted
Stock Units relating to more than 400,000 Shares; or

 

(iii) receiving in any calendar year Awards of Performance Shares, and/or Awards
of Performance Units, for more than 400,000 Shares.

 

In all cases, determinations under this Section 6(d) should be made in a manner
that is consistent with the exemption for performance-based compensation that
Code Section 162(m) provides.

 

7. Options. Subject to the terms of this Plan, the Committee will determine all
terms and conditions of each Option, including but not limited to:

 

(a) Whether the Option is an “incentive stock option” which meets the
requirements of Code Section 422, or a “nonqualified stock option” which does
not meet the requirements of Code Section 422; provided that in the case of an
incentive stock option, if the aggregate Fair Market Value (determined on the
date of grant) of the Shares with respect to which all “incentive stock options”
(within the meaning of Code Section 422) are first exercisable by the
Participant during any calendar year (under this Plan and under all other
incentive stock option plans of the Company or any Affiliate that is required to
be included under Code Section 422) exceeds $100,000, such Option automatically
shall be treated as a nonqualified stock option to the extent this limit is
exceeded.

 

(b) The number of Shares subject to the Option.

 

(c) The exercise price, which may not be less than the Fair Market Value of the
Shares subject to the Option as determined on the date of grant; provided that
(i) no incentive stock option shall be granted to any employee who, at the time
the Option is granted, owns (directly or indirectly, within the meaning of Code
Section 424(d)) more than ten percent of the total combined voting power of all
classes of stock of the Company or of any Subsidiary unless the exercise price
is at least 110 percent of the Fair Market Value of a Share on the date of
grant; and (ii) the exercise price may vary during the term of the Option if the
Committee determines that there should be adjustments to the exercise price
relating to achievement of Performance Goals and/or to changes in an index or
indices that the Committee determines is appropriate (but in no event may the
exercise price be less than the Fair Market Value of the Shares subject to the
Option as determined on the date of grant).

 

(d) The terms and conditions of exercise, which may include a requirement that
exercise of the Option is conditioned upon achievement of one or more
Performance Goals; provided that, unless the Committee provides otherwise in an
Award Agreement:

 

(i) An Option, or portion thereof, shall be exercised by delivery of a written
notice of exercise to the Company (or its designee) and payment of the full
exercise price of the Shares being purchased pursuant to the Option and any
withholding taxes due thereon.

 

(ii) A Participant may exercise an Option with respect to less than the full
number of Shares for which the Option may then be exercised, but a Participant
must exercise the Option in full Shares.

 

(iii) The exercise price may be paid: in United States dollars in cash or by
check, bank draft or money order payable to the order of the Company; through
the delivery of Shares with an aggregate Fair Market Value on the date of
exercise equal to the exercise price; or by any combination of the above methods
of payment. The Committee shall determine acceptable methods for tendering
Shares as payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Shares to exercise an Option as it deems appropriate,
including, without, limitation, any limitation or prohibition designed to avoid
certain accounting consequences that may result from the use of Shares as
payment upon exercise of an Option.

 

(e) The termination date, except that each Option must terminate no later than
ten (10) years after the date of grant, and each incentive stock option granted
to any employee who, at the time the Option is granted, owns (directly or

 

6

--------------------------------------------------------------------------------


 

indirectly, within the meaning of Code Section 424(d)) more than ten percent of
the total combined voting power of all classes of stock of the Company or of any
Subsidiary must terminate no later than five (5) years after the date of grant.

 

(f) The exercise period following a Participant’s termination of employment,
provided that:

 

(i) Unless the Committee provides otherwise, if a Participant shall cease to be
employed by the Company or any of its Affiliates other than by reason of
Retirement, Disability, or death, (A) the portion of the Option that is not
vested shall terminate on the date of such cessation of employment and (B) the
Participant shall have a period ending on the earlier of the Option’s
termination date or 90 days from the date of cessation of employment to exercise
the vested portion of the Option to the extent not previously exercised. At the
end of such period, the Option shall terminate.

 

(ii) Unless the Committee provides otherwise, if a Participant shall cease to be
employed by the Company or any of its Affiliates by reason of Retirement or
Disability, the Option shall remain exercisable, to the extent it was
exercisable at the time of cessation of employment, until the earliest of: the
Option’s termination date; the death of the Participant, or such later date not
more than one year after the death of the Participant as the Committee, in its
discretion, may provide; the third anniversary of the date of the cessation of
the Participant’s employment, if employment ceased by reason of Retirement; or
the first anniversary of the date of the cessation of the Participant’s
employment by reason of Disability. At the end of such period, the Option shall
terminate.

 

(iii) In the event of the death of the Participant while employed by the Company
or any of its Affiliates, the Option may be exercised at any time prior to the
earlier of the Option’s termination date or the first anniversary of the date of
the Participant’s death to the extent that the Participant was entitled to
exercise such Option on the Participant’s date of death. In the event of the
death of the Participant while entitled to exercise an Option pursuant to
Section 7(f)(ii), the Committee, in its discretion, may permit such Option to be
exercised prior to the Option’s termination date during a period of up to one
year from the death of the Participant, as determined by the Committee to the
extent that the Option was exercisable at the time of cessation of the
Participant’s employment.

 

Any Participant who disposes of Shares acquired upon the exercise of an
incentive stock option either (a) within two years after the date of the grant
of such Option or (b) within one year after the transfer of such Shares to the
Participant, shall notify the Company of such disposition and of the amount
realized upon such disposition.

 

In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Committee
determines otherwise.

 

8. Stock Appreciation Rights. Subject to the terms of this Plan, the Committee
will determine all terms and conditions of each SAR, including but not limited
to:

 

(a) Whether the SAR is granted independently of an Option or relates to an
Option; provided that if an SAR is granted in relation to an Option, then unless
otherwise determined by the Committee, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.

 

(b) The number of Shares to which the SAR relates.

 

(c) The grant price, provided that (i) the grant price shall not be less than
the Fair Market Value of the Shares subject to the SAR as determined on the date
of grant and (ii) the grant price may vary during the term of the SAR if the
Committee determines that there should be adjustments to the grant price
relating to achievement of Performance Goals and/or to changes in an index or
indices that the Committee determines is appropriate (but in no event may the
grant price be less than the Fair Market Value of the Shares subject to the SAR
as determined on the date of grant).

 

(d) The terms and conditions of exercise or maturity.

 

(e) The termination date, provided that an SAR must terminate no later than 10
years after the date of grant.

 

(f) The exercise period following a Participant’s termination of employment.

 

7

--------------------------------------------------------------------------------


 

(g) Whether the SAR will be settled in cash, Shares or a combination thereof.

 

9. Performance Awards. Subject to the terms of this Plan, the Committee will
determine all terms and conditions of each Award of Performance Shares or
Performance Units, including but not limited to:

 

(a) The number of Shares and/or units to which such Award relates.

 

(b) One or more Performance Goals that must be achieved during such period as
the Committee specifies in order for the Participant to realize the benefit of
such Award.

 

(c) Whether all or a portion of the Performance Goals subject to an Award are
deemed achieved upon a Participant’s death, Disability or Retirement.

 

(d) With respect to Performance Units, whether to settle such Award in cash,
Shares, or a combination of cash and Shares.

 

10. Restricted Stock and Restricted Stock Unit Awards. Subject to the terms of
this Plan, the Committee will determine all terms and conditions of each Award
of Restricted Stock or Restricted Stock Units, including but not limited to:

 

(a) The number of Shares and/or units to which such Award relates.

 

(b) The period of time, if any, over which the risk of forfeiture or
restrictions imposed on the Award will lapse, or the Award will vest, and
whether, as a condition for the Participant to realize all or a portion of the
benefit provided under the Award, one or more Performance Goals must be achieved
during such period, if any, as the Committee specifies; provided that, subject
to the provisions of Section 10(c), if an Award requires the achievement of
Performance Goals, then the period to which such Performance Goals relate must
be at least one year in length, and if an Award is not subject to Performance
Goals, then the Award must have a restriction period of at least one year.

 

(c) Whether all or any portion of the period of forfeiture or restrictions
imposed on the Award will lapse, or the vesting of the Award will be
accelerated, upon a Participant’s death, Disability or Retirement.

 

(d) With respect to Restricted Stock Units, whether to settle such Awards in
cash, Shares, or a combination of cash and Shares.

 

(e) With respect to Restricted Stock, the manner of registration of certificates
for such Shares, and whether to hold such Shares in escrow pending lapse of the
period of forfeiture or restrictions or to issue such Shares with an appropriate
legend referring to such restrictions.

 

(f) Whether dividends paid with respect to an Award of Restricted Stock will be
immediately paid or held in escrow or otherwise deferred and whether such
dividends shall be subject to the same terms and conditions as the Award to
which they relate.

 

11. STIP Shares. Subject to the terms and conditions of this Plan, the Committee
may elect to have the Company deliver STIP Shares in payment or partial payment
of awards under the Harley-Davidson, Inc. Corporate Short Term Incentive Plan
(or any successor thereto) or other incentive plans of the Company or its
affiliates that the Committee designates from time to time.

 

12. Dividend Equivalent Units. Subject to the terms and conditions of this Plan,
the Committee will determine all terms and conditions of each Award of Dividend
Equivalent Units, including but not limited to whether such Award will be
granted in tandem with another Award, and the form, timing and conditions of
payment.

 

13. Transferability. Awards are not transferable other than by will or the laws
of descent and distribution, unless and to the extent the Committee allows a
Participant to: (a) designate in writing a beneficiary to exercise the Award
after the Participant’s death; or (b) transfer an Award, provided that STIP
Shares and other Shares that a Participant receives upon final payment of an
Award shall be transferable unless the Committee designates otherwise at the
time of the Award.

 

8

--------------------------------------------------------------------------------


 

14. Termination and Amendment of Plan; Amendment, Modification or Cancellation
of Awards.

 

(a) Term of Plan. Unless the Board or the Committee earlier terminates this Plan
pursuant to Section 14(b), this Plan will terminate on the tenth anniversary of
the Effective Date.

 

(b) Termination and Amendment. The Board or the Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, subject to the
following limitations:

 

(i) the Board must approve any amendment of this Plan to the extent the Company
determines such approval is required by: (A) action of the Board, (B) applicable
corporate law or (C) any other applicable law;

 

(ii) shareholders must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (A) Section 16 of the Exchange
Act, (B) the Code, (C) the listing requirements of any principal securities
exchange or market on which the Shares are then traded or (D) any other
applicable law; and

 

(iii) shareholders must approve any of the following Plan amendments: (A) an
amendment to materially increase any number of Shares specified in Section 6(a)
or 6(d) (except as permitted by Section 16); or (B) an amendment to the
provisions of Section 14(e).

 

(c) Amendment, Modification or Cancellation of Awards. Except as provided in
Section 14(e) and subject to the requirements of this Plan, the Committee may
modify or amend any Award or waive any restrictions or conditions applicable to
any Award or the exercise of the Award, and the terms and conditions applicable
to any Awards may at any time be amended, modified or canceled by mutual
agreement between the Committee and the Participant or any other person(s) as
may then have an interest in the Award, so long as any amendment or modification
does not increase the number of Shares issuable under this Plan (except as
permitted by Section 16), but the Committee need not obtain Participant (or
other interested party) consent for the cancellation of an Award pursuant to the
provisions of Section 16(a) or the modification of an Award to the extent deemed
necessary to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which the Shares are then traded, or
to preserve favorable accounting treatment of any Award for the Company.

 

(d) Survival of Authority and Awards. Notwithstanding the foregoing, the
authority of the Board and the Committee under this Section 14 will extend
beyond the date of this Plan’s termination. In addition, termination of this
Plan will not affect the rights of Participants with respect to Awards
previously granted to them, and all unexpired Awards will continue in full force
and effect after termination of this Plan except as they may lapse or be
terminated by their own terms and conditions.

 

(e) Repricing Prohibited. Notwithstanding anything in this Plan to the contrary,
and except for the adjustments provided in Section 16, neither the Committee nor
any other person may decrease the exercise price for any outstanding Option
after the date of grant nor cancel or allow a Participant to surrender an
outstanding Option to the Company as consideration for the grant of a new Option
with a lower exercise price or the grant of another type of Award the effect of
which is to reduce the exercise price of any outstanding Option.

 

(f) Foreign Participation. To assure the viability of Awards granted to
Participants employed in foreign countries, the Committee may provide for such
special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it determines is necessary or appropriate for such purposes.
Any such amendment, restatement or alternative versions that the Committee
approves for purposes of using this Plan in a foreign country will not affect
the terms of this Plan for any other country. In addition, all such supplements,
amendments, restatements or alternative versions must comply with the provisions
of Section 14(b)(ii).

 

15. Taxes. The Company is entitled to withhold the amount of any tax
attributable to any amount payable or Shares delivered or deliverable under this
Plan after giving the holder of the Award notice as far in advance as
practicable, and the Company may defer making payment or delivery if any such
tax may be pending unless and until indemnified to its satisfaction. The
Committee may permit a Participant to satisfy all or a portion of the federal,
state and local withholding tax obligations arising in connection with such
Award by electing to (a) have the Company withhold Shares otherwise issuable
under the Award, (b) tender back Shares received in connection with such Award
or (c) deliver other previously owned Shares, in each case having a Fair Market
Value equal to the amount to be withheld. However, the amount to be withheld may
not exceed the total minimum federal, state and local tax withholding
obligations associated with the

 

9

--------------------------------------------------------------------------------


 

transaction. The election must be made on or before the date as of which the
amount of tax to be withheld is determined and otherwise as the Committee
requires.

 

16. Adjustment Provisions; Change of Control.

 

(a) Adjustment of Shares. If the Committee determines that any dividend or other
distribution (whether in the form of cash, Shares, other securities, or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that the Committee
determines an adjustment to be appropriate to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Plan, then, subject to Participants’ rights under Section 16(c), the Committee
may, in such manner as it may deem equitable, adjust any or all of (i) the
number and type of Shares subject to this Plan (including the number and type of
Shares described in Sections 6(a) and 6(d)) and which may after the event be
made the subject of Awards under this Plan, (ii) the number and type of Shares
subject to outstanding Awards, and (iii) the grant, purchase, or exercise price
with respect to any Award. In any such case, the Committee may also (or in lieu
of the foregoing) make provision for a cash payment to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award) in an amount determined by
the Committee effective at such time as the Committee specifies (which may be
the time such transaction or event is effective), but if such transaction or
event constitutes a Change of Control, then (A) such payment shall be at least
as favorable to the holder as the greatest amount the holder could have received
in respect of such Award under Section 16(c) and (B) from and after the Change
of Control, the Committee may make such a provision only if the Committee
determines that doing so is necessary to substitute, for each Share then subject
to an Award, the number and kind of shares of stock, other securities, cash or
other property to which holders of Stock are or will be entitled in respect of
each Share pursuant to the transaction or event in accordance with the last
sentence of this subsection (a). However, in each case, with respect to Awards
of incentive stock options, no such adjustment may be authorized to the extent
that such authority would cause this Plan to violate Code Section 422(b).
Further, the number of Shares subject to any Award payable or denominated in
Shares must always be a whole number. Without limitation, subject to
Participants’ rights under Section 16(c), in the event of any reorganization,
merger, consolidation, combination or other similar corporate transaction or
event, whether or not constituting a Change of Control (other than any such
transaction in which the Company is the continuing corporation and in which the
outstanding Stock is not being converted into or exchanged for different
securities, cash or other property, or any combination thereof), the Committee
may substitute, on an equitable basis as the Committee determines, for each
Share then subject to an Award, the number and kind of shares of stock, other
securities, cash or other property to which holders of Stock are or will be
entitled in respect of each Share pursuant to the transaction.

 

(b) Issuance or Assumption. Notwithstanding any other provision of this Plan,
and without affecting the number of Shares otherwise reserved or available under
this Plan, in connection with any merger, consolidation, acquisition of property
or stock, or reorganization, the Committee may authorize the issuance or
assumption of Awards upon such terms and conditions as it may deem appropriate.

 

(c) Change of Control. Except to the extent the Committee provides a result more
favorable to holders of Awards (either in an Award Agreement or at the time of a
Change of Control), in the event of a Change of Control and with respect to each
Award the holder of which is employed by the Company or an Affiliate on the date
of the Change of Control:

 

(i) each holder of an Option or SAR shall have the right at any time thereafter
to exercise the Option or SAR in full whether or not the Option or SAR was
theretofore exercisable;

 

(ii) Restricted Stock and Restricted Stock Units that are not then vested shall
vest, and any period of forfeiture or restrictions to which Restricted Stock and
Restricted Stock Units are subject shall lapse, upon the date of the Change of
Control;

 

(iii) each holder of a Performance Share and/or Performance Unit for which the
performance period has not expired shall become vested in an amount equal to the
product of the value of the Performance Share and/or Performance Unit and a
fraction the numerator of which is the number of whole months that have elapsed
from the beginning of the performance period to which the Award is subject to
the date of the Change of Control and the denominator of which is the number of
whole months in the performance period;

 

(iv) all Dividend Equivalent Units that were awarded in connection with another
Award shall vest.

 

10

--------------------------------------------------------------------------------


 

For purposes of this Section 16(c), the “value” of a Performance Share shall be
equal to, and the “value” of a Performance Unit shall be based on, the Change of
Control Price.

 

The rules of this Section 16(c) shall not prevent the Committee, in connection
with a Change of Control transaction, from exercising the authority provided to
the Committee under the last sentence of Section 16(a) to substitute, for each
vested (taking into account the vesting rules of this Section 16(c)) and
previously unexercised or undistributed Share then subject to or underlying an
Award, the number and kind of shares of stock, other securities, cash or other
property to which holders of Stock are or will be entitled in respect to each
Share pursuant to the transaction.

 

Unless any agreement between the Participant and the Company provides for a
payment by the Company to the Participant to cover the excise taxes due by the
Participant upon receipt of an excess parachute payment within the meaning of
Code Section 280G, if the receipt of any payment by a Participant under the
circumstances described above would result in the payment by the Participant of
any excise tax provided for in Section 280G and Section 4999 of the Code, then
the amount of such payment shall be reduced to the extent required to prevent
the imposition of such excise tax.

 

17. Miscellaneous.

 

(a) Other Terms and Conditions. The grant of any Award may also be subject to
other provisions (whether or not applicable to the Award granted to any other
Participant) as the Committee determines appropriate, including, without
limitation, provisions for:

 

(i) one or more means to enable Participants to defer the delivery of Shares or
recognition of taxable income relating to Awards or cash payments derived from
the Awards on such terms and conditions as the Committee determines, including,
by way of example, the form and manner of the deferral election, the treatment
of dividends paid on the Shares during the deferral period or a means for
providing a return to a Participant on amounts deferred, and the permitted
distribution dates or events (provided that if Shares would have otherwise been
issued under an Award but for the deferral described in this paragraph and
ultimately Shares will be or are issued in respect of the Award, then such
Shares shall be treated as if they were issued for purposes of Section 6(a));

 

(ii) the payment of the exercise price of Options by delivery of cash or other
Shares or other securities of the Company (including by attestation) having a
then Fair Market Value equal to the exercise price of the Shares being purchased
pursuant to the Option, or by delivery (including by fax) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions to a broker-dealer to sell or margin a sufficient
portion of the Shares and deliver the sale or margin loan proceeds directly to
the Company to pay for the exercise price;

 

(iii) conditioning the grant or benefit of an Award on the Participant’s
agreement to comply with covenants not to compete, not to solicit employees and
customers and not to disclose confidential information that may be effective
during or after the Participant’s employment, and/or provisions requiring the
Participant to disgorge any profit, gain or other benefit received in connection
with an Award as a result of the breach of such covenant;

 

(iv) restrictions on resale or other disposition of Shares, including imposition
of a retention period; and

 

(v) compliance with federal or state securities laws and stock exchange
requirements.

 

(b) Employment. The issuance of an Award shall not confer upon a Participant any
right with respect to continued employment with the Company or any Affiliate.
Unless determined otherwise by the Committee, for purposes of this Plan and all
Awards, the following rules shall apply:

 

(i) a Participant who transfers employment between the Corporation and any
Affiliate of the Company, or between the Company’s Affiliates, will not be
considered to have terminated employment;

 

(ii) a Participant who ceases to be employed by the Company or an Affiliate of
the Company and immediately thereafter becomes a Non-Employee Director, a
non-employee director of any of its Affiliates, or a consultant to the Company
or any of its Affiliates shall not be considered to have terminated employment
until such Participant’s service as a director of, or consultant to, the Company
and its Affiliates has ceased; and

 

11

--------------------------------------------------------------------------------


 

(iii) a Participant employed by an Affiliate of the Company will be considered
to have terminated employment when such entity ceases to be an Affiliate of the
Company.

 

(c) No Fractional Shares. No fractional Shares or other securities may be issued
or delivered pursuant to this Plan, and the Committee may determine whether
cash, other securities or other property will be paid or transferred in lieu of
any fractional Shares or other securities, or whether such fractional Shares or
other securities or any rights to fractional Shares or other securities will be
canceled, terminated or otherwise eliminated.

 

(d) Unfunded Plan. This Plan is unfunded and does not create, and should not be
construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant or other person. To the extent any person holds any
rights by virtue of an Award granted under this Plan, such rights are no greater
than the rights of the Company’s general unsecured creditors.

 

(e) Requirements of Law and Securities Exchange. The granting of Awards and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any Award Agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity, and unless and until the Participant
has taken all actions required by the Company in connection therewith. The
Company may impose such restrictions on any Shares issued under this Plan as the
Company determines necessary or desirable to comply with all applicable laws,
rules and regulations or the requirements of any national securities exchanges.

 

(f) Governing Law. This Plan, and all agreements under this Plan, will be
construed in accordance with and governed by the laws of the State of Wisconsin,
without reference to any conflict of law principles. The parties agree that the
exclusive venue for any legal action or proceeding with respect to this Plan,
any Award or any Award Agreement shall be a court sitting in the County of
Milwaukee, or the Federal District Court for the Eastern District of Wisconsin
sitting in the County of Milwaukee, in the State of Wisconsin, and further agree
that any such action may be heard only in a “bench” trial, and any party to such
action or proceeding shall agree to waive its right to a jury trial.

 

(g) Limitations on Actions. Any legal action or proceeding with respect to this
Plan, any Award or any Award Agreement must be brought within one year (365
days) after the day the complaining party first knew or should have known of the
events giving rise to the complaint.

 

(h) Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Titles of sections are
for general information only, and this Plan is not to be construed with
reference to such titles.

 

(i) Severability. If any provision of this Plan or any Award Agreement or any
Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable in
any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any Award Agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, such Award Agreement or such Award, then such provision should be stricken
as to such jurisdiction, person or Award, and the remainder of this Plan, such
Award Agreement and such Award will remain in full force and effect.

 

12

--------------------------------------------------------------------------------